TAYLOR, Chief Justice,
dissenting, with whom THOMAS, Justice, joins.
It was statutorily unauthorized administrative mischief, rather than written notice from Newton Drilling, which motivated the Wyoming Workers’ Compensation Division’s (the Division) unilateral decision to cancel David Newton’s coverage as a corporate officer. Therefore, I respectfully dissent.
Administrative actions beyond the scope of statutory authority are contrary to law and cannot stand. Tri County Telephone Ass’n, Inc. v. Wyoming Public Service Com’n, 910 P.2d 1359, 1361 (Wyo.1996). Just as the courts may not alter or amend worker’s compensation legislation, neither may the agency charged with administration of that legislation toy with the law. In re Sikora, 57 Wyo. 57, 74, 112 P.2d 557, 562-63 (1941).
Newton Drilling requested corporate officer coverage for David Newton in January of 1982, and faithfully submitted monthly premiums for the next eleven years. Newton Drilling never decided to cancel that coverage nor undertook written notice to the Division of such a decision.
Rather, in 1993, the Division “implement[ed] new regulations for firms who have * * * corporate officer coverage” superimposing an extra-statutorial burden upon employers who had long before requested and received coverage. By administrative fiat, the mandate to Newton Drilling and similarly situated employers was clear: submit a new request for the coverage, in a prolix form of the Division’s invention, or else face the arbitrary cancellation of coverage. The legislature, however, had directed no change in the means of bringing a corporate officer within coverage of the Wyoming Workers’ Compensation Act or canceling such coverage:
“[An] employer elects to come under the provisions of this act by notifying the division by registered mail at least thirty (30) days prior to the effective date of the coverage. Coverage remains effective until withdrawn by written notice to the division.”
Hays v. State ex rel. Wyoming Workers’ Compensation Div., 768 P.2d 11, 14 (Wyo.1989) (quoting former Wyo. Stat. § 27-12-102(a)(viii)) (emphasis added).
Absent legislative directive, the Division was without authority to amend Wyo. Stat.‘ § 27-14-102(a)(vii) (Cum.Supp.1995) so as to cancel Newton Drilling’s coverage. However, the hearing officer determined that it was Newton Drilling’s failure to return the unauthorized affidavit which was the factual cause for the Division’s cancellation of corporate officer coverage.
Only after several months of confusion, precipitated by the Division’s unlawful cancellation of corporate officer coverage, did Newton Drilling give up in frustration and cease sending premiums to the Division. It is a non-sequitur to hold that cessation of premium payments constituted “written notice” to the Division, myopically viewing the effect of the Division’s cancellation of coverage as the cause thereof. However, even accepting such convoluted logic, the majori*867ty’s liberal construction of “written notice to the division,” as used in Wyo. Stat. § 27-14-102(a)(vii), remains suspect.
I cannot believe that “written notice to the division,” sufficient to cancel corporate officer coverage, contemplates anything less than a clear and plain declaration of the employer’s decision to cancel coverage. “Reasonable notice” is defined by the Wyoming Administrative Procedure Act so as to embrace “[a] short and plain statement of the matters asserted.” Wyo. Stat. § 16-3-107(b)(iv) (Cum.Supp.1996). A similar reading of “written notice,” in the context of Wyo. Stat. § 27 — 14—102(a)Cvii), strikes me as neither burdensome to the Division nor violative of clear legislative intent. To the contrary, it is the liberal construction granted in favor of the Division by the majority which amounts to precisely that sort of broad liberal construction in favor of any party which the legislature has recently declared to be an anathema. Wyo. Stat. § 27-14-101(b) (Cum. Supp.1995).
I depart from the majority in the firm belief that cancellation of pre-existing coverage, like election of such coverage ab initio, is a decision which the legislature has left to the sound discretion of the employer rather than to the caprice of the Division.